Exhibit 10.2

 

AAMES INVESTMENT CORPORATION

REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT

 

REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT, dated as of November 1, 2004 (this
“Agreement”), among Specialty Finance Partners (“SFP”), together with the other
stockholders listed on Schedule I hereto (collectively, the “Stockholders”), and
Aames Investment Corporation, a Maryland corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, SFP, pursuant to an Agreement and Plan of Merger, dated as of July 21,
2004, by and among the Company, Aames Financial Corporation (“Aames Financial”),
Aames Newco, Inc. and Aames TRS, Inc. (the “Merger Agreement”), shall receive a
combination of common stock, par value $0.01 per share (the “Common Stock”), of
the Company and cash in exchange for SFP’s shares of Aames Financial common
stock, par value $0.01 per share; and

 

WHEREAS, the Company has agreed to grant the Stockholders certain registration
and governance rights; and

 

WHEREAS, the Company and the Stockholders desire to define the registration
rights of the Stockholders on the terms and subject to the conditions herein set
forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 

1. DEFINITIONS

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

Commission: shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

 

Exchange Act: shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

 

Holder: shall mean any holder of Registrable Securities;

 

Initiating Holder: shall mean (a) SFP or (b) any Holder or Holders of
Registrable Securities aggregating at least 35% of the aggregate number of
shares of Common Stock held by all Holders;



--------------------------------------------------------------------------------

Person: shall mean an individual, partnership, joint-stock company, corporation,
limited liability company, trust or unincorporated organization, and a
government or agency or political subdivision thereof;

 

register, registered and registration: shall mean a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such registration statement;

 

Registrable Securities: (A) the shares of Common Stock issued to the
Stockholders pursuant to the Merger Agreement, (B) any additional shares of
Common Stock acquired by the Stockholders (but not their assignees, unless any
such assignee shall have acquired at least a number of shares of Common Stock
equal to 15% of the shares of Common Stock originally issued to the Stockholders
pursuant to the Merger Agreement, adjusted for splits, combinations, and similar
events), (C) any capital stock of the Company issued as a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares of Common Stock referred to in clauses (A) or (B) above, until, in the
case of any such securities, (i) a registration statement covering such
securities has been declared effective by the Commission and such securities
have been disposed of pursuant to such effective Registration Statement or (ii)
such securities have been disposed of in open market transactions pursuant to
Rule 144 under the Securities Act (or similar rule then in effect);

 

Registration Expenses: shall mean (x) all expenses incurred by the Company in
compliance with Sections 2(a) and (b) hereof, excluding Selling Expenses, but
including, without limitation, all registration and filing fees, printing
expenses, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of the Company, which shall be paid in any event by the
Company) and (y) all reasonable fees and disbursements of one counsel retained
by the Holders of a majority of the Registrable Securities to be included in a
particular registration;

 

Security, Securities: shall have the meaning set forth in Section 2(1) of the
Securities Act;

 

Securities Act: shall mean the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder;

 

Selling Expenses: shall mean all underwriting and selling discounts, fees and
commissions applicable to the sale of Registrable Securities; and

 

Stockholder Designee: shall mean a person designated for election to the Board
of Directors by the Stockholders as provided in Section 3.

 

2



--------------------------------------------------------------------------------

2. REGISTRATION RIGHTS

 

(a) Requested Registration.

 

(i) Request for Registration. If the Company shall receive from an Initiating
Holder, at any time not sooner than one hundred twenty (120) days following the
First Merger Effective Time (as defined in the Merger Agreement), a written
request that the Company effect any registration with respect to all or a part
of the Registrable Securities, the Company will:

 

(A) promptly give written notice of the proposed registration, qualification or
compliance to all other Holders; and

 

(B) as soon as reasonably practicable, use its reasonable best efforts to effect
such registration (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of all or
such portion of such Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any Holder or
Holders joining in such request as are specified in a written request received
by the Company within 10 business days after written notice from the Company is
given under Section 2(a)(i)(A) above; provided that such registration statement
shall not become effective prior to the termination or waiver of each lock-up
agreement between Friedman, Billings, Ramsey & Co. Inc. on the one hand and the
Company and any Holder joining in such registration on the other hand, and
provided further that the Company shall not be obligated to effect, or take any
action to effect, any such registration pursuant to this Section 2(a):

 

(v) in any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

 

(w) after the Company has effected five (5) such registrations pursuant to this
Section 2(a) requested by an Initiating Holder, and, in each case, such
registrations have been declared or ordered effective and the sales of such
Registrable Securities shall have closed;

 

3



--------------------------------------------------------------------------------

(x) if the Registrable Securities requested by all Holders to be registered
pursuant to such request do not have an anticipated aggregate public offering
price (before any underwriting discounts and commissions) of at least
$10,000,000;

 

(y) if at the time of any request to register Registrable Securities, the
Company is engaged or intends to engage in an acquisition, financing or other
material transaction which, in the good faith determination of the Board of
Directors of the Company, would be adversely affected by the requested
registration to the material detriment of the Company, or the Board of Directors
of the Company determines in good faith that the registration would require the
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential, and that the Company is not otherwise
required by applicable securities laws or regulations to disclose, in which
event, the Company may, at its option, direct that such request be delayed for a
period not in excess of ninety days from the date of the determination by the
Board of Directors, as the case may be, such right to delay a request to be
exercised by the Company not more than once in any twelve-month period; or

 

(z) with respect to Holders who are officers, directors or employees of the
Company, if at the time of any request to register Registrable Securities,
directors, officers, or employees of the Company are not permitted to offer or
sell securities in accordance with the Company’s policies.

 

The registration statement filed pursuant to the request of an Initiating Holder
may, subject to the provisions of Section 2(a)(ii) below, include other
securities, other than Registrable Securities, of the Company which are held by
the other stockholders (“Other Stockholders”) of the Company.

 

The Holders holding a majority of the Registrable Securities requested to be
registered may, at any time prior to the effective date of the registration
statement relating to such registration, revoke such request, without liability
to the Company, such Holders, any of the other Holders or the Other
Stockholders, by providing a written notice to the Company revoking such
request, provided that such revoked request shall count against the
registrations available to the Holders pursuant to Section 2(a)(i)(B)(w) unless
such Holders pay the costs and expenses associated with such revoked request.

 

(ii) Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2(a). If shares held by Other Stockholders are requested by such Other
Stockholders to be included in any registration pursuant to this Section 2, the

 

4



--------------------------------------------------------------------------------

Company shall condition such inclusion on their acceptance of the further
applicable provisions of this Section 2. The Initiating Holders whose
Registrable Securities are to be included in such registration and the Company
shall (together with all Other Stockholders proposing to distribute their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected for such underwriting by such Initiating Holders and reasonably
acceptable to the Company. Notwithstanding any other provision of this Section
2(a), if the representative advises the Holders in writing that marketing
factors (including, without limitation, pricing considerations) require a
limitation on the number of shares to be underwritten or a limitation on the
inclusion of shares held by directors and officers of the Company, the
securities of the Company held by Other Stockholders shall be excluded from such
registration to the extent so required by such limitation. If, after the
exclusion of such shares, further reductions are still required, the Registrable
Securities of the Company held by each Holder other than the Initiating Holders
shall be excluded from such registration to the extent so required by such
limitation. Thereafter, if still further reductions are required, the number of
Registrable Securities included in the registration by each Initiating Holder
shall be reduced on a pro rata basis (based on the number of Registrable
Securities held by such Initiating Holder), by such minimum number of
Registrable Securities as is necessary to comply with such request. No
Registrable Securities or any other securities excluded from the underwriting by
reason of the underwriter’s marketing limitation shall be included in such
registration. If any Other Stockholder who has requested inclusion in such
registration as provided above disapproves of the terms of the underwriting,
such person may elect to withdraw therefrom by written notice to the Company,
the underwriter and the Initiating Holders. The securities so withdrawn shall
also be withdrawn from registration. If the underwriter has not limited the
number of Registrable Securities or other securities to be underwritten, the
Company and officers and directors of the Company (including representatives and
designees of SFP) may include its or their securities for its or their own
account in such registration if the representative so agrees and if the number
of Registrable Securities and other securities which would otherwise have been
included in such registration and underwriting will not thereby be limited.

 

(iii) Other Registration Rights. The Company shall not grant any registration
rights inconsistent with the provisions of this Section 2(a) and in granting any
demand registration rights hereafter shall provide that the Holders shall have
the right to notice of the exercise of any such demand registration right and to
participate in such registration on a pro rata basis.

 

(b) Company Registration.

 

(i) If, at any time not sooner than one hundred twenty (120) days following the
First Merger Effective Time, the Company shall determine to register any of its
equity securities either for its own account or any Other

 

5



--------------------------------------------------------------------------------

Stockholders, other than a registration relating solely to employee benefit
plans, or a registration relating solely to a Commission Rule 145 transaction,
or a registration on any registration form which does not permit secondary sales
or does not include substantially the same information as would be required to
be included in a registration statement covering the sale of Registrable
Securities, the Company will:

 

(A) promptly give to each of the Holders a written notice thereof; and

 

(B) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by the
Holders within fifteen (15) days after receipt of the written notice from the
Company described in clause (A) above, except as set forth in Section 2(b)(ii)
below.

 

The Company may terminate, in its sole and absolute discretion, any registration
described in this Section 2(b) at any time prior to the effectiveness of the
applicable registration statement. Upon such termination, the Company’s
obligations under this Section 2(b) with respect to such terminated registration
shall terminate.

 

(ii) Underwriting. If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 2(b)(i)(A). In such event, the right of each of the Holders to
registration pursuant to this Section 2(b) shall be conditioned upon such
Holders’ participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein. The
Holders whose shares are to be included in such registration shall (together
with the Company and the Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
underwriting by the Company. Notwithstanding any other provision of this Section
2(b), if the representative determines that marketing factors require a
limitation on the number of shares to be underwritten or a limitation on the
inclusion of shares held by directors and officers of the Company, the
representative may (subject to the allocation priority set forth below) limit
the number of Registrable Securities to be included in the registration and
underwriting to not less than twenty five percent (25%) of the total number of
shares to be included in such underwritten offering, subject to the Company’s
compliance with any registration obligations to any Demanding Holders (as
hereinafter defined) participating in such registration. The Company shall so
advise all holders of securities requesting registration, and the number of
shares of securities that are entitled to be included in the registration and
underwriting shall be allocated in the following manner: The securities of the
Company held by officers, directors (including representatives

 

6



--------------------------------------------------------------------------------

and designees of SFP) and Other Stockholders (other than Registrable Securities
and other than securities held by holders who by contractual right demanded such
registration (“Demanding Holders”)) shall be excluded from such registration and
underwriting to the extent required by such limitation, and, if a limitation on
the number of shares is still required, the number of shares that may be
included in the registration and underwriting by each of the Holders other than
the Demanding Holders shall be excluded from such registration to the extent so
required by such limitation. Thereafter, if still further reductions are
required, the number of shares included in the registration by each of the
Demanding Holders shall be reduced, on a pro rata basis (based on the number of
shares held by such Demanding Holders), by such minimum number of shares as is
necessary to comply with such limitation. If any of the Holders or any officer,
director or Other Stockholder disapproves of the terms of any such underwriting,
he may elect to withdraw therefrom by written notice to the Company and the
underwriter. Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.

 

(iii) Number and Transferability. Each of the Holders shall be entitled to have
its shares included in an unlimited number of registrations pursuant to this
Section 2(b).

 

(c) Shelf Registration.

 

(i) If requested by the Initiating Holder, at any time not sooner than one
hundred twenty (120) days following the First Merger Effective Time, the Company
shall file a “shelf” registration statement pursuant to Rule 415 (if then
available) under the Securities Act (the “Shelf Registration”) with respect to
the resale of all or any portion of the Registrable Securities, as requested by
the Initiating Holder. If such request is made, the Company shall (A) use its
reasonable best efforts to have the Shelf Registration declared effective as
promptly as practicable (but in no event prior to the termination or waiver of
each lock-up agreement between Friedman, Billings, Ramsey & Co. Inc. on the one
hand and the Company and any Holder intending to use the Shelf Registration on
the other hand) and (B) use its reasonable best efforts to keep the Shelf
Registration continuously effective from the date such Shelf Registration is
declared effective until the date specified in Section 2(i) in order to permit
the prospectus forming a part thereof to be usable by Holders during such
period. The Shelf Registration may not include other securities of the Company
which are held by Other Stockholders.

 

(ii) The Company shall supplement or amend the Shelf Registration, (A) as
required by the registration form utilized by the Company or by the instructions
applicable to such registration form or by the Securities Act or the rules and
regulations promulgated thereunder, (B) to include in such Shelf Registration
any additional securities that become Registrable Securities by operation of the
definition thereof and (C) following the written request of an

 

7



--------------------------------------------------------------------------------

Initiating Holder pursuant to Section 2(c)(iii) below, to cover offers and sales
of all or a part of the Registrable Securities by means of an underwriting
including the incorporation of any information required pursuant to Section
2(e)(x) below. The Company shall furnish to the Holders of the Registrable
Securities to which the Shelf Registration relates copies of any such supplement
or amendment sufficiently in advance (but in no event less than five business
days in advance) of its use and/or filing with the Commission to allow the
Holders a meaningful opportunity to comment thereon.

 

(iii) The Holders may, at their election and upon written notice by the
Initiating Holders to the Company, effect offers and sales under the Shelf
Registration by means of one or more underwritten offerings, in which case the
provisions of Section 2(a)(ii) above shall apply to any such underwritten
distribution of securities under the Shelf Registration and such underwriting
shall, if sales of Registrable Securities pursuant thereto shall have closed, be
regarded as the exercise of one of the registration rights contemplated by
Section 2(a) hereof.

 

(iv) The rights of the Holders to request and effect a Shelf Registration
hereunder and the Company’s obligations to keep a Shelf Registration effective
shall be subject to the restrictions and limitations set forth in Section
2(a)(i)(B).

 

(d) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to this Section 2
(including all Registration Expenses incurred in connection with the Shelf
Registration and any supplements or amendments thereto, whether or not it
becomes effective, and whether all, none or some of the Registrable Securities
are sold pursuant to the Shelf Registration) shall be borne by the Company, and
all Selling Expenses shall be borne by the Holders of the securities so
registered pro rata on the basis of the number of their shares so registered;
provided, however, that if, as a result of the withdrawal of a request for
registration by any of the Holders, as applicable, the registration statement
does not become effective, the Holders and Other Stockholders requesting
registration may elect to bear the Registration Expenses (pro rata on the basis
of the number of their shares so included in the registration request, or on
such other basis as such Holders and Other Stockholders may agree), in which
case such registration shall not be counted as a registration pursuant to
Section 2(a)(i)(B)(w).

 

(e) Registration Procedures. In the case of each registration effected by the
Company pursuant to this Section 2, the Company will keep the Holders holding
Registrable Securities requested to be included in such registration
(“Participating Holders”) advised in writing as to the initiation of each
registration and as to the completion thereof. At its expense, the Company will:

 

(i) other than the Shelf Registration, the obligations in respect of which are
set forth in Section 2(c)(i)(B) above, keep such registration effective for a
period of one hundred eighty (180) days or until the Participating Holders, as
applicable, have completed the distribution described in the registration
statement relating thereto, whichever first occurs;

 

8



--------------------------------------------------------------------------------

(ii) furnish to each Participating Holder, and to any underwriter before filing
with the Commission, copies of any registration statement (including all
exhibits) and any prospectus forming a part thereof and any amendments and
supplements thereto (including, upon request, all documents incorporated or
deemed incorporated by reference therein) prior to the effectiveness of such
registration statement and including each preliminary prospectus, any summary
prospectus or any term sheet (as such term is used in Rule 434 under the
Securities Act)) and any other prospectus filed under Rule 424 under the
Securities Act, which documents, other than exhibits and documents incorporated
or deemed incorporated by reference, will be subject to the review of the
Participating Holders and any such underwriter for a period of at least five
business days, and the Company shall not file any such registration statement or
such prospectus or any amendment or supplement to such registration statement or
prospectus to which any Participating Holder or any such underwriter shall
reasonably object within five business days after the receipt thereof; a
Participating Holder or such underwriter(s), if any, shall be deemed to have
reasonably objected to such filing only if the registration statement,
amendment, prospectus or supplement, as applicable, as proposed to be filed,
contains a material misstatement or omission;

 

(iii) furnish to each Participating Holder and to any underwriter, such number
of conformed copies of the applicable registration statement and of each
amendment and supplement thereto (in each case including all exhibits) and such
number of copies of the prospectus forming a part of such registration statement
(including each preliminary prospectus, any summary prospectus or any term sheet
(as such term is used in Rule 434 under the Securities Act)) and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents, including without
limitation documents incorporated or deemed to be incorporated by reference
prior to the effectiveness of such registration, as each of the Participating
Holders or any such underwriter, from time to time may reasonably request;

 

(iv) to the extent practicable, promptly prior to the filing of any document
that is to be incorporated by reference into any registration statement or
prospectus forming a part thereof subsequent to the effectiveness thereof, and
in any event no later than the date such document is filed with the Commission,
provide copies of such document to the Participating Holders, if requested, and
to any underwriter, make representatives of the Company available for discussion
of such document and other customary due diligence matters;

 

(v) make available at reasonable times for inspection by the Participating
Holders, any underwriter participating in any disposition pursuant to

 

9



--------------------------------------------------------------------------------

such registration and any attorney or accountant retained by the Holders or any
such underwriter, all financial and other records, pertinent corporate documents
and properties of the Company and cause the officers, directors and employees of
the Company to supply all information reasonably requested by the Participating
Holders and any such underwriters, attorneys or accountants in connection with
such registration subsequent to the filing of the applicable registration
statement and prior to the effectiveness of the applicable registration
statement, subject to the execution of a customary confidentiality agreement;

 

(vi) use its reasonable best efforts (x) to register or qualify all Registrable
Securities and other securities covered by such registration under such other
securities or blue sky laws of such States of the United States of America where
an exemption is not available and as the sellers of Registrable Securities
covered by such registration shall reasonably request, (y) to keep such
registration or qualification in effect for so long as the applicable
registration statement remains in effect, and (z) to take any other action which
may be reasonably necessary or advisable to enable such sellers to consummate
the disposition in such jurisdictions of the securities to be sold by such
sellers, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
where it is not so qualified, or to subject itself to taxation in any such
jurisdiction, or to execute a general consent to service of process in effecting
such registration, qualification or compliance, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act or applicable rules or regulations thereunder;

 

(vii) use its reasonable best efforts to cause all Registrable Securities
covered by such registration statement to be registered with or approved by such
other federal or state governmental agencies or authorities as may be necessary
in the opinion of counsel to the Company and counsel to the Participating
Holders of Registrable Securities to enable the Holders thereof to consummate
the disposition of such Registrable Securities in accordance with the plan of
distribution described in the applicable registration statement;

 

(viii) subject to Section 2(i) hereof, promptly notify each Holder of
Registrable Securities covered by a registration statement (A) upon discovery
that, or upon the happening of any event as a result of which, the prospectus
forming a part of such registration statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, (B) of the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation of proceedings for that purpose,
(C) of any request by the Commission for (1) amendments to such registration
statement or any document incorporated or deemed to be incorporated by reference
in any such registration statement, (2) supplements to the prospectus forming a
part of such

 

10



--------------------------------------------------------------------------------

registration statement or (3) additional information, (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose, and at
the request of any such Holder promptly prepare and furnish to it a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ix) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any such registration, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction;

 

(x) if requested by a Participating Holder, or any underwriter, subject to
receipt of any required information from such Holder or underwriter, promptly
incorporate in such registration statement or prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as the
Participating Holder and any underwriter may reasonably request to have included
therein, including, without limitation, information relating to the “plan of
distribution” of the Registrable Securities, information with respect to the
number of shares of Registrable Securities being sold to such underwriter, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering and make all required filings
of any such prospectus supplement or post-effective amendment as soon as
practicable after the Company is notified of the matters to be incorporated in
such prospectus supplement or post-effective amendment;

 

(xi) furnish to the Participating Holders, addressed to them, an opinion of
counsel for the Company, dated the date of the closing under the underwriting
agreement, if any, or the date of effectiveness of the registration statement if
such registration is not an underwritten offering, and use its reasonable best
efforts to furnish to the Participating Holders, addressed to them, a “cold
comfort” letter signed by the independent certified public accountants who have
certified the Company’s financial statements included in such registration,
covering substantially the same matters with respect to such registration (and
the prospectus included therein) and, in the case of such accountants’ letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to underwriters in underwritten public offerings of securities
and such other matters as the Participating Holders may reasonably request;

 

11



--------------------------------------------------------------------------------

(xii) provide promptly to the Participating Holders upon request any document
filed by the Company with the Commission pursuant to the requirements of Section
13 and Section 15 of the Exchange Act; and

 

(xiii) use its reasonable best efforts to cause all Registrable Securities
included in any registration pursuant hereto to be listed on each securities
exchange on which securities of the same class are then listed or, if not then
listed on any securities exchange, to be eligible for trading in any
over-the-counter market or trading system in which securities of the same class
are then traded.

 

(f) Indemnification.

 

(i) The Company will indemnify each of the Holders, as applicable, each of its
officers, directors and partners, and each person controlling each of the
Holders (within the meaning of the Securities Act), with respect to each
registration which has been effected pursuant to this Section 2, and each
underwriter, if any, and each person who controls any underwriter, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any preliminary, final or summary prospectus,
offering circular or other document (including any related registration
statement, notification or the like, or any amendment or supplement to any of
the foregoing) incident to any such registration, qualification or compliance,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation (or alleged violation) by the Company of the
Securities Act or the Exchange Act or any rule or regulation thereunder or of
any applicable state or common law applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, and (subject to Section 2(f)(iii))
will reimburse each of the Holders, each of its officers, directors and
partners, and each person controlling each of the Holders, each such underwriter
and each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon and in conformity with written information furnished to the
Company by the Holders or underwriter and stated to be specifically for use
therein. The foregoing indemnification shall remain in effect regardless of any
investigation by any indemnified party and shall survive any transfer or
assignment by a Holder of its Registrable Securities or of its rights pursuant
to this Agreement.

 

(ii) Each of the Holders will, if Registrable Securities held by it are included
in the securities as to which such registration, qualification or

 

12



--------------------------------------------------------------------------------

compliance is being effected, indemnify on a several, but not joint basis, the
Company, each of its directors and officers and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter, each Other Stockholder and each of
their officers, directors, and partners, and each person controlling such Other
Stockholder against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) made by such Holder of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or any
omission (or alleged omission) made by such Holder to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse the Company and such directors, officers,
partners, persons, underwriters or control persons for any legal or any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that the
obligations of each of the Holders hereunder shall be limited to an amount equal
to the net proceeds to such Holder of securities sold pursuant to such
registration statement or prospectus.

 

(iii) Each party entitled to indemnification under this Section 2(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at the Indemnified Party’s expense (unless the Indemnified Party shall
have reasonably concluded upon advice from counsel that there may be a conflict
of interest between the Indemnifying Party and the Indemnified Party in such
action, in which case the reasonable fees and expenses of one firm of counsel
(and one local counsel) shall be at the expense of the Indemnifying Party), and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2 except to the extent the Indemnifying Party is materially
prejudiced thereby. No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim or
litigation. Each

 

13



--------------------------------------------------------------------------------

Indemnified Party shall promptly furnish such information regarding itself or
the claim in question as an Indemnifying Party may reasonably request in writing
and as shall be reasonably required in connection with the defense of such claim
and litigation resulting therefrom.

 

(iv) If the indemnification provided for in this Section 2(f) is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations, provided,
however, that no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of any such fraudulent
misrepresentation. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or the
omission (or alleged omission) to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. Notwithstanding the foregoing, no Holder
will be required to contribute any amount pursuant to this paragraph (f) in
excess of the total price at which the Registrable Securities of such Holder
were offered to the public (less underwriting discounts and commissions, if
any). Each Holder’s obligations to contribute pursuant to this paragraph are
several in the proportion that the proceeds of the offering received by such
Holder bears to the total proceeds of the offering received by all the
applicable Holders and not joint.

 

(v) The foregoing indemnity agreement of the Company and Holders is subject to
the condition that, insofar as they relate to any loss, claim, liability or
damage made in a prospectus, preliminary prospectus or other offering document
but eliminated or remedied in an amended prospectus, preliminary prospectus or
other offering document delivered to an underwriter or Holder, as applicable
(the “Final Prospectus”), such indemnity agreement shall not inure to the
benefit of (A) any underwriter if a copy of the Final Prospectus was furnished
to the underwriter and was not furnished to the person asserting the loss,
liability, claim or damage at or prior to the time such action is required by
the Securities Act or (B) in circumstances where no underwriter is acting as
such in the offer and sale in question, any Holder who (1) either directly or
through its agent provided the preliminary prospectus to the Person asserting
the loss, liability, claim or damage, (2) was furnished with a copy of the Final
Prospectus, and (3)

 

14



--------------------------------------------------------------------------------

did not furnish or cause to be furnished the Final Prospectus to the Person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the Securities Act.

 

(vi) Any indemnification payments required to be made to an Indemnified Party
under this Section 2(f) shall be made as the related claims, losses, damages,
liabilities or expenses are incurred.

 

(g) Information by the Holders. Each of the Holders holding securities included
in any registration shall furnish to the Company such information regarding such
Holder and the distribution proposed by such Holder as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification or compliance referred to in this Section
2. No Investor shall be required, in connection with any underwriting agreements
entered into in connection with any registration, to provide any information,
representations or warranties, or covenants with respect to the Company, its
business or its operations, and such Stockholders shall not be required to
provide any indemnification with respect to any registration statement except as
specifically provided for in Section 2(f)(ii) hereof.

 

(h) Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the Commission which may permit the sale of restricted securities to the public
without registration, the Company agrees to:

 

(i) make and keep public information available as those terms are understood and
defined in Rule 144 under the Securities Act (“Rule 144”), at all times;

 

(ii) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

 

(iii) so long as the Holder owns any Registrable Securities, furnish to the
Holder upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as the Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing the Holder to sell any such securities without registration.

 

(i) Termination. The registration rights set forth in this Section 2 shall not
be available to any Holder if, in the opinion of counsel to the Company, all of
the Registrable Securities then owned by such Holder could be sold in any 90-day
period pursuant to Rule 144 (without giving effect to the provisions of Rule
144(k)) or at such time that no Registrable Securities are outstanding. The
Company will arrange for a provision to the transfer agent for such shares of an
opinion of counsel in connection with any such sale under Rule 144.

 

15



--------------------------------------------------------------------------------

(j) Assignment. The registration rights set forth in Section 2 hereof may be
assigned, in whole or in part, to any transferee of Registrable Securities (who
shall be considered thereafter to be a Holder and shall be bound by all
obligations and limitations of this Agreement).

 

(k) The Holders agree that, upon receipt of any notice from the Company pursuant
to Section 2(e)(viii), they shall immediately discontinue the disposition of
Registrable Securities pursuant to the registration statement applicable to such
Registrable Securities until they have received copies of the amended or
supplemented prospectus as described in Section 2(e)(viii). The Holders shall
destroy all copies in their possession of the registration statement and related
materials covering such Registrable Securities at the time of receipt of the
Company’s notice.

 

3. BOARD REPRESENTATION

 

(a) Board Representation. At the First Merger Effective Time and until the date
on which the Stockholders own, collectively, less than 5% of the then
outstanding shares of Common Stock (the “Stockholder Designee Period”), the
Board of Directors shall consist of seven (7) directors; provided, however, that
for a proper corporate purpose, the size of the Board of Directors may be
increased or thereafter decreased to not less than seven (7); and provided,
further, that during the first five years of the Stockholder Designee Period,
the number of directors as so increased may not exceed a maximum of ten (10)
directors (unless the Stockholders own, collectively, less than 10% of the then
outstanding shares of Common Stock, in which event the number of directors as so
increased may be greater than ten so long as the Stockholders have approximate
proportionate representation on the Board of Directors (rounded to the nearest
whole number)). During the Stockholder Designee Period for so long as the
Stockholders own, collectively, 10% or more of the then outstanding shares of
Common Stock, each committee of the Board of Directors, other than any committee
formed for the purpose of considering matters relating to the Stockholders and
other than such committees on which membership of a Stockholder Designee is
prohibited by applicable law or by the rules of the New York Stock Exchange,
shall have as a member at least one (1) Stockholder Designee.

 

(b) At or before the First Merger Effective Time, the initial size of the Board
of Directors shall be fixed at seven and the Company shall cause Mani Sadeghi
and Robert Spass to be elected or appointed to the Board of Directors as
Stockholder Designees. At all times during the Stockholder Designee Period, the
Company agrees, subject to Section 3(d), to support the nomination for election
of, and use its reasonable best efforts to cause to be elected as, directors at
each annual meeting of stockholders of the Company: (i) two (2) Stockholder
Designees, so long as the Stockholders beneficially own, collectively, 12.5% or
more of the then outstanding shares of Common Stock; (ii) one (1) Stockholder
Designee, so long as the Stockholders beneficially own,

 

16



--------------------------------------------------------------------------------

collectively, 5% or more but less than 12.5% of the then outstanding shares of
Common Stock (each a “Beneficial Ownership Threshold”); and (iii) at least four
(4) other persons, each of whom (A) is recommended by the nominating committee
of the Board of Directors or any Board committee performing that function (the
“Nominating Committee”), or if there is no such committee, a majority of the
independent directors and (B) qualifies as “independent” under Section 303A.02
of the New York Stock Exchange Listed Company Manual. If any vacancy occurs by
reason of a Stockholder Designee ceasing to serve as a director (whether by
death, resignation, disqualification or removal for cause) at any time between
meetings of the Company’s stockholders, the Company shall use its reasonable
best efforts to cause such vacancy to be filled and, subject to Section 3(d),
only a Stockholder Designee shall be qualified to fill such vacancy, provided
that the Stockholders, at the time of such vacancy, are still entitled to name
one or two Stockholder Designees, as the case may be.

 

The foregoing provisions shall be effected in the Company’s initial By-laws or
pursuant to an amendment thereto in a form reasonably acceptable to the parties
to this Agreement, which provisions of the By-laws shall not be further amended
by the Board of Directors during the Stockholder Designee Period without the
consent of SFP, except that the Board of Directors shall have the right to
increase or decrease the size of the Board of Directors to the extent provided
in Section 3(a) hereof. It is agreed that such By-laws may provide that the
foregoing provisions will be of no further force or effect at such time as the
Stockholders beneficially own, collectively, less than 5% of the outstanding
shares of Common Stock.

 

(c) Any Stockholder Designee elected to serve on the Board of Directors at an
annual meeting of stockholders of the Company shall hold office until such
Stockholder Designee’s successor is elected and qualifies or until such
Stockholder Designee’s earlier death, resignation, disqualification or removal
for cause, without regard to any decrease in the Stockholders’ beneficial
ownership of outstanding shares of Common Stock below any Beneficial Ownership
Threshold.

 

(d) Notwithstanding the provisions of this Section 3, the Stockholders shall not
be entitled to designate a Stockholder Designee in the event that (i) the
Company receives a written opinion of its outside counsel that a Stockholder
Designee would not be qualified under any applicable law, rule or regulation to
serve as a director of the Company or (ii) directors constituting a majority of
the Nominating Committee not including any Stockholder Designee serving on such
committee (or if there is no Nominating Committee, the Board of Directors,
including a majority of the independent directors not including any Stockholder
Designee) determine, in the good faith exercise of their duties as directors,
that a particular Stockholder Designee should not be nominated or elected a
director applying on a consistent basis the director qualification criteria
established by the Board of Directors and set forth in the relevant committee
charter published by the Company. In any such event, the Stockholders shall
withdraw the designation of such proposed Stockholder Designee and designate a
replacement therefor (which replacement Stockholder Designee shall also be
subject to the requirements of this Section 3(d)). The Company shall use its
reasonable best efforts to

 

17



--------------------------------------------------------------------------------

notify the Stockholders of any objection to a Stockholder Designee sufficiently
in advance of the date on which proxy materials are mailed by the Company in
connection with such election of directors to enable the Stockholders to propose
a replacement Stockholder Designee in accordance with the terms of this
Agreement.

 

(e) Each Stockholder Designee serving on the Board of Directors shall be
entitled to all compensation and stock incentives granted to directors who are
not employees of the Company on the same terms provided to, and subject to the
same limitations applicable to, such directors.

 

4. MISCELLANEOUS

 

(a) Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts made
and to be performed entirely within such State.

 

(c) Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

(d) Notices.

 

(i) All communications under this Agreement shall be in writing and shall be
delivered by hand or by facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:

 

(A) if to the Company, to Aames Investment Corporation, 2 California Plaza, 350
South Grand Avenue, Los Angeles, California 90071, facsimile no. (323)
                         or at such other address or facsimile number as it may
have furnished in writing to the Stockholders;

 

(B) if to the Stockholders, at the address or facsimile number listed on
Schedule I hereto, or at such other address or facsimile number as may have been
furnished in writing to the Company.

 

(ii) Any notice so addressed shall be deemed to be given: if delivered by hand
or facsimile, on the date of such delivery; if mailed by courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

18



--------------------------------------------------------------------------------

(e) Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, any consents, waivers and modifications
which may hereafter be executed may be reproduced by the parties hereto by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and the parties hereto may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Stockholders in the regular
course of business) and that any enlargement, facsimile or further reproduction
of such reproduction shall likewise be admissible in evidence.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.

 

(g) Entire Agreement; Amendment and Waiver. This Agreement constitutes the
entire understanding of the parties hereto and supersedes all prior
understanding among such parties. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, only with the written
consent of the Company and the Stockholders holding a majority of the then
outstanding Registrable Securities.

 

(h) Severability. In the event that any part or parts of this Agreement shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not effect the remaining provisions of
this Agreement which shall remain in full force and effect.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

AAMES INVESTMENT CORPORATION

By:

 

/s/ John F. Madden, Jr.

--------------------------------------------------------------------------------

Name:

 

John F. Madden, Jr.

Title:

 

General Counsel

STOCKHOLDERS:

SPECIALTY FINANCE PARTNERS

By:

 

Capital Z Partners, Ltd.,

   

        its ultimate general partner

By:

 

/s/ David A. Spuria

--------------------------------------------------------------------------------

Name:

 

DAVID A. SPURIA

Title:

 

GENERAL COUNSEL

CAPITAL Z MANAGEMENT LLC

By:

 

/s/ David A. Spuria

--------------------------------------------------------------------------------

Name:

 

DAVID A. SPURIA

Title:

 

GENERAL COUNSEL



--------------------------------------------------------------------------------

SCHEDULE I

NAME AND ADDRESS OF STOCKHOLDERS:

 

Specialty Finance Partners

54 Thompson Street

New York, New York 10012

Attention: David Spuria

 

Capital Z Management LLC

54 Thompson Street

New York, New York 10012

Attention: David Spuria